



Exhibit (10.26)
Amendment to
S&P Global Inc. Employee Retirement Plan Supplement


The S&P Global Inc. Employee Retirement Plan Supplement (the “SPG ERP
Supplement”), amended and restated effective as of January 1, 2008, unless
otherwise provided, is amended as provided below.


1.Effective January 1, 2020, Section 8.02 of the SPG ERP Supplement is amended
by adding the following to the end thereof:
For the avoidance of doubt, notwithstanding anything to the contrary in this
Plan, to the extent permitted by 409A of the Code, a distribution shall be made
from the Plan to an individual other than the Participant to the extent
necessary to comply with a domestic relations order (as defined in Code Section
414(p)(1)(B)) as determined by the Plan Administrator in his or her sole
discretion.


*               *               *
Except as set forth herein, the SPG ERP Supplement remains in full force and
effect.





